Citation Nr: 0321261	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  99-07 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a left knee disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from January 1953 to 
January 1956.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of an October 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.  


FINDINGS OF FACT

The Board's decision of May 2003, includes a questionable 
instruction to the RO pertaining to the Board's September 
2002 notice letter informing the veteran of the Veteran's 
Claims Assistance Act of 2000 (VCAA).  


CONCLUSION OF LAW

Vacatur of the Board's May 2003 decision on the issue of 
service connection for a left knee disability is warranted.  
38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.904 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 C.F.R. § 20.904, an appellate decision may be 
vacated by the Board at any time upon request of the 
appellant or his or her representative, or on the Board's own 
motion, on the following grounds:

(a)  Denial of due process

Examples of circumstances in which denial 
of due process of law will be conceded 
are:

(1) When the appellant was denied his or 
her right to representation through 
action or inaction by [VA] or [the 
Board],

(2) When a Statement of the Case or 
required Supplemental Statement of the 
Case was not provided, and

(3) When there was a prejudicial failure 
to afford the appellant a personal 
hearing. (Where there was a failure to 
honor a request for a hearing and a 
hearing is subsequently scheduled, but 
the appellant fails to appear, the 
decision will not be vacated).

(b) Allowance of benefits based on false 
or fraudulent evidence.  Where it is 
determined on reconsideration that an 
allowance of benefits by the Board has 
been materially influenced by false or 
fraudulent evidence submitted by or on 
behalf of the appellant, the prior 
decision will be vacated only with 
respect to the issue or issues to which, 
within the judgment of the Board, the 
false or fraudulent evidence was 
material.
38 C.F.R. § 20.904.

The Board's decision of May 2003, includes a questionable 
instruction to the RO pertaining to the Board's September 
2002 notice letter informing the veteran of the VCAA.  In 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit found the 30-day language 
contained in the Board's VCAA notice letters was misleading 
and potentially prejudicial.  As such, there is a question as 
to whether the Board's September 2002 VCAA letter to the 
veteran was effective notice.  

Accordingly, the May 2003 decision must be vacated.  A new 
decision will be entered as if the May 2003 decision by the 
Board had never been issued with respect to the veteran's 
appeal for service connection for a left knee disorder.  


ORDER

Vacatur of the Board's May 2003 decision is granted.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

